Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.69   Page 1 of 14




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

RICHARD BOOZER,
                                                   Case No. 17-cv-14190

                                                   Paul D. Borman
                     Plaintiff,                    United States District Judge

v.
                                                   Elizabeth A. Stafford
ENHANCED RECOVERY                                  United States Magistrate Judge
COMPANY, LLC,


                     Defendant.

___________________________________/

          CIVIL CASE MANAGEMENT AND SCHEDULING ORDER

         The parties having requested a forty-five day extension to the remaining

deadlines/dates in this case, the Court enters the following schedule to manage the

progress of the case:


Facilitation to be held by:                  April 1, 2019
The parties must notify the case
manager by March 8, 2019
of their choice of facilitator
and scheduled date.1



     1
      Case manager email: Deborah_Tofil@mied.uscourts.gov
                                         1
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19       PageID.70    Page 2 of 14




Motions Challenging Experts filed by:        May 1, 2019

Dispositive Motions filed by:                May 1, 2019

Motions In Limine (non-expert
related):                                    October 31, 2019

Proposed Final Pretrial Order Due:           December 23, 2019

Final Pretrial Conference:                   January 13, 2020 @ 2:00 p.m.

Trial Date:                                  January 28, 2020 @ 10:00 a.m.

Jury or Bench Trial:                         Jury trial

                       CASE MANAGEMENT GUIDELINES

Special note: .   FONT SIZE: LR 5.1(a)(3) states, “Except for standard preprinted

forms that are in general use, TYPE SIZE OF ALL TEXT AND FOOTNOTES

MUST BE NO SMALLER THAN 10-1/2 CHARACTERS PER INCH

(NON-PROPORTIONAL) OR 14 POINT (PROPORTIONAL).” The page limits

for briefs has changed as well. Any submissions in violation of this rule will be

STRICKEN.


I.    DISCOVERY: The Court reminds the parties that Fed. R. Civ. P. 5(d) and

E.D. Mich. LR 26.2 prohibit the filing with the Clerk depositions, interrogatories,

requests for the production of documents, requests for admission, responses to such

discovery material, and certificates of service except as provided for in Local Rule


                                         2
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19          PageID.71   Page 3 of 14




26.2. Additionally, disclosures under Rule 26(a)(1) and (2), the corresponding

discovery requests and responses must not be filed with the Clerk until they are used

in the proceedings or the Court orders them to be filed pursuant to Local Rule 26.2.

See Fed. R. Civ. P. 5(d).

II.   MOTION PRACTICE

      A. CONCURRENCE: The Court requires strict compliance with E.D.

Mich. L.R. 7.1(a) regarding concurrence, and the Court will strike pleadings and

impose costs for failure to comply with the Local Rule.

      B. FILING AND FORMAT OF PAPERS: All briefs shall comply in all

respects with Eastern District of Michigan Local Rules 5.1 and 7.1, in particular

page limits, margins and fonts. Briefs shall contain a table of contents, table of

authorities, and an index. Unless specifically ordered otherwise by the Court, the

parties shall follow the time limits set forth in E. Mich. L. R. 7.1.

      C. COURTESY COPIES: A courtesy copy of all motions and briefs must

be delivered to chambers, either by First-Class Mail or hand delivery, the same day

that the document is e-filed. The courtesy copy must bear the electronic file stamp

on the top of each page. Copies must be appropriately bound, with the electronic

file stamp fully visible on each page, i.e. do not bind the courtesy copy with a top

prong fastener. No loose or single binder clip bound copies will be accepted by the


                                           3
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.72    Page 4 of 14




Court. Exhibits must be tabbed and an Index of Exhibits provided. Motion/brief

should be bound/stapled separately from exhibits.

      D. CITATIONS TO AUTHORITY: When citing to deposition testimony

in a brief, reference the relevant page and line numbers and include as an exhibit

the entire deposition transcript with the relevant passages highlighted. Any facts

stated must be supported with citations to either pleadings, interrogatories,

admissions, depositions, affidavits, or documentary exhibits. Do not provide string

citations to case law without at a minimum parenthetical development. Focus on a

few well-chosen cases, preferably recent and from controlling courts. When

relying on unpublished cases, include a copy of the case in an Appendix of Cases.

      E. TIMING OF DISCOVERY: All discovery shall be served sufficiently

in advance of the discovery cutoff to allow the opposing party sufficient time to

serve responses under the Federal Rules of Civil Procedure prior to the close of

discovery.

      F. DISCOVERY MOTIONS: Discovery motions will usually be referred

to the Magistrate Judge assigned to the case. Once a motion has been referred, all

communication regarding the motion should be directed to the Magistrate Judge’s

chambers. The Court strictly enforces the requirements of the Eastern District of

Michigan Local Rules regarding format, timing and particularly seeking


                                          4
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.73    Page 5 of 14




concurrence, E.D Mich. L.R. 5.1 and 7.1, as to all discovery motions.

      G. RESOLUTION OF DISPUTED ISSUES: If the parties resolve an

issue that is presented to the Court in a pending motion, the parties shall notify the

Court immediately that the issue is no longer contested. This communication can

be via electronic mail to the Court’s Case Manager

(deborah_tofil@mied.uscourts.gov) or by a fax sent directly to chambers.

      H. MOTIONS FOR SUMMARY JUDGMENT: Absent extraordinary

circumstances communicated to the Court in the form of a motion seeking relief

from this rule, motions for summary judgment should be filed after the close of

fact and expert discovery and only one motion for summary judgment may be

filed. Separate counts or claims are to be addressed in a single motion, and within

the applicable page limitations, not in separate motions.

      I. MOTIONS CHALLENGING EXPERT TESTIMONY: Challenges to

expert witnesses under Fed. R. Civ. P. 702, 703, or 705 are due no later than the

summary judgment deadline.

      J. MOTIONS IN LIMINE: Motions in Limine are to be filed typically 60

days before the Final Pretrial Conference. Motions in Limine must be supported by

citation to and explication of supporting case law and not just citation to a Federal

Rule of Evidence number. In advance of filing any motion in limine, the parties


                                           5
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.74    Page 6 of 14




must meet and confer regarding the merits of each and every potential motion in

limine and attempt to resolve issues with stipulations where possible. Each motion

in limine that is filed with the Court must indicate that such a meet and confer has

taken place and that the parties were absolutely unable to resolve the contested

issue without intervention of the Court.

      K. ERISA MOTIONS: ERISA actions seeking recovery of benefits

proceed on a different schedule. See the Court’s website for a sample scheduling

order for an ERISA benefits action. The provisions of this Case Management

Order governing general guidelines such as filing and format of papers, courtesy

copies and e-filing instructions apply also in ERISA benefits actions.

      L. TEMPORARY RESTRAINING ORDERS AND PRELIMINARY

INJUNCTIONS: The Court will schedule a time for motion and briefing

requirements relating to requests for temporary restraining orders or preliminary

injunctions. The Court requires the parties to comply with the requirements of

Fed. R. Civ. P. 65 and E.D. Mich. L.R. 65.1 and also requires, absent extraordinary

circumstances, that some form of notice be given to the opposing party and that

both sides be given an opportunity to address the Court before a hearing is

scheduled. The Court strongly encourages the parties to confer before seeking

injunctive relief in an attempt to reach an agreement as to some or all of the


                                           6
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19       PageID.75       Page 7 of 14




contested issues.

III.   E-FILING

       A. PACER: All attorneys must obtain a PACER account and become a

registered user to allow participation in the Case Management/Electronic Case

Filing (CM/ECF) system. All attorneys must become familiar with the CM/ECF

Policies and Procedures, which can be found in the Appendix to the Local Rules.

       B. RESTRICTIONS ON FILINGS: Under the E-Government Act of

2002, certain information must not be included in Court documents filed either

electronically or in the traditional manner. Counsel must inform themselves of

these restrictions and abide by them in filing documents with the Court.

       C. DO NOT FILE PROPOSED AND STIPULATED ORDERS:

Proposed Orders and Stipulated Orders are not to be filed with the Court. These

documents should be submitted to chambers through the Utilities/Proposed Orders

feature of the CM/ECF. See Rule 11 of the Electronic Filing Policies and

Procedures.

       D. SEALED DOCUMENTS: No documents may be filed under seal or

submitted under seal without prior approval of the Court, except as permitted by

E.D. Mich. L.R. 5.3(a). Parties seeking to file sealed documents must comply with

E.D. Mich. L.R. 5.3(b)-(e).


                                         7
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19                   PageID.76       Page 8 of 14




IV.    FINAL PRETRIAL PROCEDURES

       A. PREPARATION OF THE JOINT FINAL PRETRIAL ORDER:

Counsel for all parties are directed to confer in person (face to face) in order to (1)

reach any possible stipulations narrowing the issues of law and fact, (2) deal with

non-stipulated issues in the manner stated in this paragraph and (3) exchange

documents that will be offered in evidence at the trial. Counsel for plaintiff shall

initiate that meeting and other counsel shall respond. If, after reasonable effort,

any party cannot obtain the cooperation of other counsel to comply with this

provision, they should communicate with the Court. Counsel shall meet

sufficiently in advance of the date of the scheduled Final Pretrial Conference with

the Court; furnish opposing counsel with a statement of the specific issues,

eliminate issues about which there is no real controversy, and include in such

statement issues of law as well as ultimate issues of fact from the standpoint of

each party.

       Counsel for plaintiff then will prepare a draft final pretrial order and submit

it to opposing counsel, after which plaintiff’s counsel will submit2 the final draft

through the Utilities/Proposed Orders function of CM/ECF. The final pretrial

   2
     Counsel for plaintiff has primary responsibility for preparation of the final pretrial order and
submission to opposing counsel in ample time for revision and timely filing. Nonetheless, full
cooperation and assistance of all other counsel are required for proper preparation of the final
pretrial order.

                                                  8
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19          PageID.77     Page 9 of 14




order should provide for the signature of the Federal District Judge, which, when

signed, will become an Order of the Court.

      B. COMPLIANCE WITH LOCAL RULE 16.2. The proposed pretrial

order shall strictly comply with the provisions and requirements of Local Rule

16.2, except as this Court may otherwise provide. The Attorneys will familiarize

themselves with the pretrial rules and will come to the conference with full

authority to accomplish the purposes of Rule 16 (including simplifying the issues,

expediting the trial and saving expense to litigants).

      C. PARTY ATTENDANCE AT FINAL PRETRIAL CONFERENCE.

Counsel shall be prepared to discuss compromise and settlement possibilities at the

final pretrial conference and shall appear with individuals who have full settlement

authority. Parties themselves, i.e. all parties who are natural persons and

representatives on behalf of all other parties, must attend the final pretrial

conference.

      D. CONTENTS OF THE JOINT FINAL PRETRIAL ORDER. The

Joint Final Pretrial Order shall be submitted through the document utilities function

of the CM/ECF and must contain, under numbered and captioned headings, the

following:

      (1)     Jurisdiction. The Parties shall state the basis for federal court


                                           9
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.78    Page 10 of 14




jurisdiction, and whether jurisdiction is contested by any parties.

      (2)     Plaintiff’s Claims. A brief statement of the claim or claims of

plaintiffs, including legal theories.

      (3)     Defendant’s Claims. A brief statement of the defenses or claims of

defendants or third parties, including legal theories.

      (4)     Stipulation of facts. The parties shall state, in separately numbered

paragraphs, all uncontested facts.

      (5)     Issues of fact to be litigated.

      (6)     Issues of law to be litigated.

      (7)     Objections to exhibits. The parties are instructed to meet and confer

and to discuss the specific legal basis for each and every objection to an exhibit

and attempt to resolve any objections in advance of the Final Pretrial Conference.

This process is mandatory and the Court will inquire at the Final Pretrial

Conference as to the parties’ efforts to resolve objections to exhibits as directed in

this Order.

      (8)     Witnesses. Each party shall list the names of all witnesses,

identifying which are experts, that it will call (in the absence of reasonable notice

to the contrary to opposing counsel), and those witnesses it may call. No witness

shall be listed who has not been included on any witness list submitted pursuant to

                                           10
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.79     Page 11 of 14




a prior order of the Court. Only listed witnesses will be permitted to testify at trial,

except for rebuttal witnesses whose testimony could not be reasonably anticipated

before trial, or except for good cause shown.

      (9)    Depositions. The parties shall list the names of all witnesses not

appearing at trial whose deposition testimony is reasonably expected to be offered

as evidence. Nothing in this subsection shall preclude the taking of timely de bene

esse depositions for use at trial.

      (10) Exhibits. The parties shall number and list, with a short identifying

description, each exhibit they intend to introduce at trial. Only listed exhibits will

be considered for admission at trial, except for rebuttal exhibits that could not be

reasonably anticipated before trial, or except for good cause shown.

      (11) Trial Exhibits. Trial exhibits are to be numbered in advance of trial,

Plaintiff beginning with 100, Defendant beginning with 500. Counsel, not the

Court, are responsible for keeping their exhibits during trial. Two additional

copies of all exhibits will be required for use on the bench (Judge and Law Clerk)

and a third copy for the Court Reporter. Counsel are to mark the exhibits, prior to

trial, with exhibit stickers, which may be obtained in advance of trial from the

court reporter. Exhibits are not to be highlighted, underlined, or marked in any

way (except with exhibit stickers) by counsel or any party. When the jurors


                                           11
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19         PageID.80    Page 12 of 14




commence their deliberations, counsel are to have all of their respective exhibits in

the courtroom and in sequential order, so that at the request of the jurors they may

immediately be sent into the jury room.

      (12) Damages. Plaintiffs shall itemize all claimed damages, shall specify

damages that can be calculated from objective data, and the parties shall stipulate

to those damages that are not in dispute.

      (13) Trial.

             (A) Jury or non-jury.

             (B) Estimated length of trial in half days.

      (14) Settlement. Counsel shall state that they have conferred and

considered the possibility of settlement, giving the most recent place and date

thereof, and indicate the current status of negotiations, as well as any plans for

further discussions.

      (15) Failure of Counsel to Cooperate.           Failure of counsel to cooperate

in the preparation of, to submit, or to strictly comply with the terms of, the Joint

Final Pretrial Order may result in dismissal of claims, default judgment, refusal to

let witnesses testify or to admit exhibits, assessment of costs and expenses,

including attorney fees, or other appropriate sanctions.

      (16) Filing of Trial Briefs, Findings and Instructions.             Proposed


                                            12
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19          PageID.81    Page 13 of 14




findings of fact and conclusions of law shall be filed on the first day of trial in a

non-jury case. One set of joint jury instructions shall be filed on the first day of

trial.

         (17) Additional Requirements. The Judge, in an appropriate case, may

add additional requirements to the Joint Final Pretrial Order, or may suspend

application of the Rule in whole or in part.

V.       TRIAL PRACTICE

         A. VOIR DIRE: At least one week prior to beginning of trial, all counsel

shall furnish to the court requests for voir dire. The Court will conduct the initial

voir dire and may consider the requests furnished by counsel. Limited follow-up

by counsel will be permitted at the Court’s discretion.

         B. JURY INSTRUCTIONS: In jury cases, the parties are hereby ordered

to meet and confer prior to trial to discuss jury instructions. No later than the first

day of trial, the parties shall provide the Court a single set of proposed, stipulated

jury instructions. Counsel are responsible for all instructions related to their

specific claims or defenses. All such instructions are to be typewritten, double

spaced, on plain white paper with no letterhead, only one instruction per page, and

shall contain references to authority (e.g., Federal Jury Practice and Instructions,

Modern Federal Jury Instructions, to the extent applicable, Michigan Civil Jury


                                           13
Case 2:17-cv-14190-PDB-EAS ECF No. 18 filed 02/11/19        PageID.82   Page 14 of 14




Instructions and/or relevant case law). A copy of the joint proposed instructions,

prepared in WordPerfect (preferable) or Word format, should be sent to the Court’s

case manager, (deborah_tofil@mied.uscourts.gov) via electronic mail. In addition,

each party shall separately submit any additional proposed instructions to which

any other party objects, explaining the basis for the objection. The parties must

make a concerted, good faith effort to narrow the areas of dispute and to discuss

each instruction with a view to reaching agreement as to an acceptable form.

       C. STATEMENT OF THEORY OF THE CASE: A brief statement of

each party’s claim or defense (one brief paragraph) suitable to be read to the jury

during voir dire, shall be submitted to the Court one week prior to the beginning of

the trial.




                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 11, 2019




                                         14
